Order filed November 29, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00782-CV
                                  ____________

                       LOULA P. GATOURA, Appellant

                                        V.

               NEC CORPORATION OF AMERICA, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1092072

                                   ORDER
      The clerk’s record was filed October 11, 2018. Our review has determined
that a relevant item has been omitted from the record. See Tex. R. App. P. 34.5(c).
Accordingly, the Harris County District Clerk is directed to file a supplemental
clerk’s record on or before December 10, 2018, containing:

         • a signed copy of the severance order signed on or around September
            10, 2018
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                       PER CURIAM




                                            2